 

 

 

 

UNITED STATES DISTRICT COURT a Cae pert

SOUTHERN DISTRICT OF NEW YORK be

 

COSMOPOLITAN INTERIOR NY ; i rps —
CORPORATION, pein

ROWER WSEAS IMI Napa CR et me teak ce aNd SEE

 

ne erm REN A RR TE

 

|

 

 

Plaintiff,
-against- : ORDER

DISTRICT COUNCIL 9 INTERNATIONAL
UNION OF PAINTERS AND
ALLIED TRADES,

19 CV 2669 (VM) (KNF)

Defendant.

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

IT IS HEREBY ORDERED that a telephone conference shall be held in the above-captioned
action on November 21, 2019, at 5:00 p.m. Counsel are directed to call (888) 557-8511 and,
thereafter, enter access code 4862532.

Dated: New York, New York SO ORDERED:
November 13, 2019

: - oy
C8 aoetyin PEO ecg eet £
Fo Ke ae More Lonlke st - Pad

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

i

 

 

 

 
